DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 15-20) in the reply filed on 2/10/2022 is acknowledged.
Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 9 although now amended to recite the limitations of claim 1, still contains the step of removing the filter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 7/6/2020 being considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter in claims 16 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objection
Claim 5 is objected to because of the following informalities:  
Claim 5 should read “[[the]] a second swivel joint”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2,870,934).
Regarding claim 1 (Currently Amended) Hill discloses a plug removal tool, comprising: a first mount (Figures 6-8, Item 50) for attaching the plug removal tool to a structure (Item 10); a second mount (Item 51) for removably attaching the plug removal tool (at item 62) to a plug nut (Item 14); and at least one rigid arm (Item 43 and 40) extending between the first mount and the second mount, the at least one arm having at least one translational degree of movement and at 
There is no explicit limitation on the tool for applying torsion to remove the plug. The Examiner to interpret the two mounts as part of the tool.
Regarding claim 2 (Currently Amended) Hill discloses the plug removal tool of claim 1, wherein: the first mount comprises a mounting bracket (Item 49) that comprises a first swivel joint (Item 60); the at least one rigid arm comprises:
 a first arm (item 43) extending from a first end to a second end, wherein the first end is attached to the first swivel joint; 
a second arm (Item 40) slidably attached to the first arm between the first end and the second end (telescopes by Item 29); 
a second swivel joint (Item 52 is a pipe with a set screw for holding Item 51 in place) connected to a distal end of the second arm and attached to the second mount.  
Regarding claim 5 (Currently Amended) Hill discloses the plug removal tool of claim 1, wherein the second mount comprises a second mounting bracket (Item 62 and 63), wherein the second swivel joint has an axis of rotation about which the second mounting bracket rotates (Item 51 rotates about Item 27).  
Regarding claim 6 (Original) Smith discloses the plug removal tool of claim 2, further comprising at least one bearing configured to allow a sliding movement of the second arm with respect to the first arm (Items 41 and 42).  
Regarding claim 7 (Original) Hill discloses the plug removal tool of claim 2, wherein the first swivel joint has an axis of rotation about which the first arm rotates (Figure 8 Item 50 is to the left and Item 40/43 would then rotate vertically).  
Regarding claim 21 (Original) Hill discloses the plug removal tool of claim 1, further comprising the plug nut attached to the second mount (Figures 6 and 8 show the connection using Item 62).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2,870,934) in view of Meuschke (US 4,519,519).
Regarding claim 8 (Original) Hill discloses the plug removal tool of claim 7.  Hill fails to explicitly disclose wherein the second swivel joint has an axis of rotation, parallel to the axis of rotation of the first swivel joint, about which the second mounting bracket rotates.
Meuschke teaches a plug removal tool (Figure 1)  wherein the second swivel joint (Item 29) has an axis of rotation, parallel to the axis of rotation of the first swivel joint (Item 36 or 39), about which the second mounting bracket rotates.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hill such that the orientation of the axis of rotation to be parallel to each other as taught by Meuschke.  The heavy plug needs to be able to be rotated out of the way for people or equipment wanting to access the sealed area (Hill Column 1 Lines 46-60).  The plug could be vertical or horizontally mounted.  The plug could be mounted at the end of a tube or on the side of a pressure vessel.  As such it would have been obvious to try different mounting styles for different orientations of plugs.  Such a modification would lead to the predictable result of fully supporting the heavy plug while being able to move the plug out of the way by a user.
Regarding claim 22 (New) Hill discloses the plug removal tool of claim 21.  Hill fails to explicitly disclose a hand-wheel attached to the plug nut, wherein the hand-wheel is configured 
Meuschke teaches a plug removal tool (Figure 1)  wherein a hand-wheel (Item 21) attached to the plug nut, wherein the hand-wheel is configured to rotate the plug nut.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hill to include the hand whole of Meuschke.  Handwheels are known items to increase the torque generated by a user onto a nut or bolt.  Including the known handwheel to the plug of Hill would lead to the predictable result of allowing a user to easily apply a greatly torque to the plug of Hill.  

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2019/0023589) in view of Hill (US 2,870,934).
Regarding claim 15 (Currently Amended) Norman discloses a system, comprising: 
a modular skid (Item 809b Paragraph [0223]) having a fluid conduit (Items 854 is part of a fluid system), wherein the fluid conduit has a fluid inlet (Item 870) and a fluid outlet (Item 871); and 
at least one plug (Figure 8b bolted lid, in other embodiments referenced as Item 328a) and a plug removal tool (Item 327).
Norman fails to explicitly disclose at least one plug removal tool removably attached to the modular skid, wherein the plug removal tool comprises: a first mounting bracket that comprises a first swivel joint; 4Application no. 16/664,516 Response to Restriction Requirement mailed December 10 Page 5 a first arm extending from a first end to a second end, wherein the first end is attached to the first swivel joint; a second arm slidably attached to the first arm between the first end and the second end; a second swivel joint connected to a distal end of the second arm; and a second mounting bracket for removably attaching the plug removal tool to a plug nut, attached to the second swivel joint, wherein the plug removal tool is configured to remove or insert the plug nut from an opening of the fluid conduit.  

a first mounting bracket that comprises a first swivel joint (Figures 6-8 Item 50 and 60); 4Application no. 16/664,516 Response to Restriction Requirement mailed December 10 Page 5 
a first arm extending from a first end to a second end (Item 43 in Figure 6 extends from the bottom of the page to the top of the page), wherein the first end is attached to the first swivel joint; 
a second arm (Item 40) slidably attached to the first arm between the first end and the second end; 
a second swivel joint connected to a distal end of the second arm (Item 52 is a pipe with a set screw for holding Item 51 in place); and 
a second mounting bracket (Item 62) for removably attaching the plug removal tool to a plug nut (Item 14), attached to the second swivel joint, 
wherein the plug removal tool is configured to remove or insert the plug nut from an opening of the fluid conduit (Figure 6 shows how Item 14 seals the end of item 10).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the plug removal tool (davit arm) of Hill on the system of Newman.  The rotating seal of Hill provides a quick and easy system that a single person can operate without having to hassle with bolting (Hill Column 1 Lines 33-53).
Regarding claim 16 (Original) Norman in view of Hill disclose the system of claim 15, further comprising at least one filter in fluid communication with the fluid conduit, wherein the filter is configured to filter a fluid flowing through the fluid conduit, and wherein the filter is accessed through the opening of the fluid conduit (Norman Item 872a; Paragraphs [0231-234]).  
Regarding claim 17 (Original) Norman in view of Hill disclose the system of claim 16, wherein and the filter is disposed in a pot attached to the fluid conduit, wherein the opening is at 
“the modular skid is a plug and trash catcher skid” is viewed as intended use. 
Regarding claim 18 (Original) Norman in view of Hill disclose the system of claim 17, wherein the plug removal tool is mounted on top of the pot (Norman; the top of Item 854 is depicted in Figure 8b has an opening where the plug seals the vessel for pressurization) 
Regarding claim 19 (Original) Norman in view of Hill disclose the system of claim 15, further comprising at least one filter extractor (Norman Item 869) removably attached to the modular skid, wherein the filter extractor is configured to remove a filter when the plug removal tool has removed the plug nut from the opening (Norman Item 872a; Paragraphs [0231-234]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2019/0023589) in view of Hill (US 2,870,934) in view of Meuschke (US 4,519,519).
Regarding claim 20 (Original) Norman in view of Hill disclose the system of claim 15.  Norman in view of Hill fail to explicitly disclose wherein the first and second swivel joints have parallel axes of rotation.
Meuschke teaches a plug removal tool (Figure 1)  wherein the second swivel joint (Item 29) has an axis of rotation, parallel to the axis of rotation of the first swivel joint (Item 36 or 39), about which the second mounting bracket rotates.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hill such that the orientation of the axis of rotation to be parallel to each other as taught by Meuschke.  The heavy plug needs to be able to be rotated out of the way for people or equipment wanting to access the sealed area (Hill Column 1 Lines 46-60).  The plug could be vertical or horizontally mounted (Norman Figures 8b or 9A).  The plug could be mounted at the end of a tube or on the side of a pressure vessel.  As such it would have been obvious to try different mounting styles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723